DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 21 Jan 2021.

Amendments Received
Amendments to the claims were received and entered on 21 Jan 2021.

Status of the Claims
Canceled: 9–24 and 27
Examined herein: 1–8, 25-- and 26

Withdrawn Rejections
All rejections of claims 26 and 27 are hereby withdrawn; their cancelation moots the rejections.
The rejection of claims 1–8, 25-- and 26 under 35 USC § 112b is hereby withdrawn in view of Applicant's amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–8, 25 and 26 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained verbatim from the previous Office action.

Mathematical concepts recited in the claims include "determining a fetal fraction distribution …", "generating a model for a plurality of ploidy states …", "determining a fetal fraction based data likelihood for the target sample …", "applying a Bayesian probability determination …" and calculating "an aneuploidy risk score for the target sample".
Steps of evaluating, analyzing or organizing information recited in the claims include "receiving known genetic data from a plurality of known noninvasive prenatal testing samples" and "receiving genetic data for the target sample …". 
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: "isolating cell-free DNA from a target sample …", "amplifying a plurality of single nucleotide polymorphism (SNP) loci …" and "measuring genetic data … by high throughput sequencing or microarray", which together constitute a process of genotyping a cfDNA sample.  Claim 1 also recites the non-abstract element of "outputting" the aneuploidy risk score.
Adding the step of genotyping cfDNA to the abstract idea imposes no meaningful limits on how the abstract idea is performed or implemented.  Similarly, adding the abstract idea to the step of genotyping cfDNA does not impose any meaningful limits on how the step of genotyping cfDNA is 
Likewise, simply "outputting" the result of the abstract idea is quintessential insignificant extrasolution activity.
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the generic steps of genotyping cfDNA constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a i.e. genotyping of cfDNA).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 15 Jan 2020, Applicant asserts that "like Example 40, the present claims are also directed to determination of aneuploidy risk from samples containing a fetal fraction of cell-free DNA of 0.037 or less, which is an particular [sic] improvement over prior art" (p. 7).
First, USPTO training examples do not have the force of law.  Second, the instant claims are missing an element that is critical for the patentability of Example 40.  Example 40 is patent-eligible because "the claim as a whole is directed to a particular improvement in collecting [network] traffic data".  The invention is intrinsically, fundamentally, inseparably tied to a particular machine: a "network appliance" in a computer network.  In contrast, the instant claims are not tied to any technology.  Rather, they are directed to analysis of a naturally-occurring phenomenon in a living organism: the presence of aneuploidy.  The technology of cfDNA genotyping is used only to gather data for this analysis, which is quintessential extrasolution activity.
Applicant further argues that "the presently claimed invention significantly improves on pre-natal genetic testing available in the marketplace" (p. 8) and that "the required steps of the amended claims allow for a novel and inventive method for determination of the aneuploidy risk of an unborn 
Even if the claimed invention were a substantially improved diagnostic test, this would not constitute a technological improvement.  Diagnostic testing is not, itself, a technology.  Diagnosis is an abstract idea; it is a mental determination.  Though clinical diagnosis commonly employs technology, an improved diagnosis is not necessarily an improvement to technology.  These claims recite technology — cfDNA genotyping — but not an improvement to that technology.  As explained above, they do not change or affect how cfDNA genotyping is performed in any way.  Rather, they employ cfDNA genotyping to acquire data related to a natural phenomenon (possible fetal aneuploidies), such that the abstract idea can be performed using those data.  Even if the abstract idea yields an improved diagnosis, it has not improved the technology in the claim.
The argument is therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3, 5–8, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, et al. (Prenatal Diagnosis 2012; on IDS of 31 Jul 2017); Ashoor, et al. (Ultrasound in Obstetrics and Gynecology 2013) and Quinn, et al. (Experimental Design and Data Analysis for Biologists 2002).
The rejection of claims 1–3, 5–8 and 25 is maintained from the previous Office action.  The rationale has been revised to address the newly-presented limitations.
Claim 1 is directed to a method comprising:
a.	"isolating cell-free DNA from a target sample …"; the recitation "the target sample comprises a low fetal fraction of cell-free DNA of 0.037 or less" does not impose a substantial limitation on the claim because it merely describes a possible characteristic of the sample being analyzed, rather than contributing meaning or purpose to the manipulative steps of the method (MPEP 2111.04 § I) 
b.	"preparing a preparation of amplified DNA by amplifying a plurality of single nucleotide polymorphism (SNP) loci …"
c.	"analyzing the amplified DNA by: measuring genetic data … by high throughput sequencing or microarray"

e.	"receiving genetic data for the target sample …"
f.	"determining a fetal fraction distribution …"
g.	"generating a model for a plurality of ploidy states …"
h.	"determining a fetal fraction based data likelihood …"
j.	"applying a Bayesian probability determination …"
k.	"outputting an aneuploidy risk score for the target sample based on the applying."
With respect to claim 1, Zimmerman teaches
a.	obtaining a maternal blood sample from patients with aneuploid pregnancies (p. 2, bot. of col. 1), and isolating cfDNA from those samples (SI, p. 1, ll. 6–7)
b.	amplifying regions of the cfDNA that contain SNPs (SI, p. 1, ll. 15–21), thereby obtaining amplicons (i.e. "amplified DNA")
c.	genotyping the amplicons using high throughput sequencing (SI, p. 1, ll. 21–23)
d.	obtaining genetic data from a plurality of non-pregnant women (SI, p. 4, l. 17); and from a plurality of women with euploid pregnancies (p. 2 § "Patients")
e.	obtaining genetic data from the plurality of fetal aneuploidy samples (p. 2, bot. of col. 1)
f.	using the data from non-pregnant women to estimate amplification efficiencies and noise parameters (SI, p. 4, ll. 13–17)
g.	generating a data model for various hypotheses of euploid/aneuploid states, which includes the measured fetal cfDNA fraction in the sample (p. 2 § "Data analysis"; also SI, p. 3); the model also "tak[es] into account a variety of parameters including fetal fraction, expected read depth profile, fetal genome equivalents present in the sample, 
h.	the data model and "Bayesian statistics are used to determine the relative likelihood of each hypothesis given the data" (p. 2, mid. of col. 2); the fetal fraction is part of the Bayesian calculation (p. 3, ll. 14–18)
j.	combining the relative likelihood of an aneuploidy hypothesis with "an age-related prior" (SI, p. 6, ll. 4–10); the formula for the combined risk score is an application of Bayes theorem using the age-related prior probability R1 and the conditional probability R2 from the genetic test
k.	outputting the combined aneuploidy risk score
Zimmerman teaches that the data model can use parameters estimated from known normal data — in this case, non-pregnant women.  Zimmerman also teaches that the expected fetal fraction is an important parameter in the data model.  But Zimmerman does not teach "determining a fetal fraction distribution for the received known genetic data …" or that the "model for a plurality of ploidy states [is] based on a fixed ratio reduction of the determined fetal fraction distribution …".
Ashoor teaches that various maternal and fetal characteristics affect the fraction of fetal nucleic acid in a maternal blood sample.  Among these characteristics are maternal weight, gestational age, and the fetal karyotype (p. 29, Table 2); i.e. presence of aneuploidies.  Ashoor teaches creating a multiple linear regression model to calculate an expected fetal fraction based on these characteristics (loc. cit.).  Ashoor teaches that the distribution of the fetal fraction is "Gaussian" and that "normality of the distribution was assessed using probability plot" (p. 27 § "Statistical analysis"), which necessitates calculating the mean of the fetal fractions, as in step f).
In the model of Ashoor, "the measured fetal fraction was square root (√) transformed to make the distribution Gaussian" (p. 27 § "Statistical analysis").  Hence, the terms in the linear model do not cf. Specification ¶ 0046: "In an embodiment for a log-normal distribution of fetal fraction, a fixed rat[io] reduction in the average fetal fraction corresponds to a constant subtracted offset").
Zimmerman teaches that the data model needs an accurate estimate of expected fetal fraction.  The model of Ashoor and Quinn teaches how to estimate an expected fetal fraction for a specific woman, based on characteristics including her weight and gestational age.  Zimmerman teaches that the ploidy hypotheses are calculated from the data "using standard Bayesian statistical techniques" (p. 3, ll. 15–16), and adapting Bayesian models to include additional evidentiary parameters (e.g. maternal weight and gestational age) is within the ordinary skill in the art.  Modifying the fetal aneuploidy testing method of Zimmerman to include the improvements taught by Ashoor and Quinn with necessarily result in steps including "determining a fetal fraction distribution for the received known genetic data based on the gestational age and the maternal weight" using the linear model of log-fetal fraction, and "generating a model for a plurality of ploidy states based on a fixed ratio reduction of the determined 
With respect to claim 2, Zimmerman teaches that the risk calculation is based on SNP genotypes (SI, p. 2).
With respect to claim 3, as explained above, Quinn teaches log-transforming the fetal fraction data, and that both square root and log transformations make right-skewed data more normal.  Ashoor teaches that the transformed data are normally distributed (p. 28, Fig. 1).  The maternal weight and gestational age coefficients in the model describe the effect that these factors have on the mean and standard deviation of the fetal fraction distribution; e.g. each kg of maternal weight subtracts 0.015 from the mean of the fetal fraction distribution.
With respect to claims 5–7, Zimmerman teaches that the model hypotheses include hypotheses for trisomy 13, trisomy 18, and maternal triploidy (p. 3, ll. 1–3).
With respect to claim 8, Ashoor teaches that the maternal and fetal characteristics can be binned (i.e. "grouping … into sets"), and corresponding fetal fraction distribution characteristics created for each bin (e.g. p. 30, Tables 3 and 4), which in the case of normal or log-normal distributions would be the mean and standard deviation.
With respect to claim 25, Ashoor teaches that some of the model coefficients (e.g. maternal weight) are negative; i.e. they are a "subtracted offset [] determined by analysis of empirical data".  When the fetal fraction distribution characteristics are binned (see above), their effects are turned into constants; i.e. they become "a constant subtracted offset [] determined by analysis of empirical data".  In Table 3, the median estimated fetal fraction decreases as weight increases, suggesting that, for a particular maternal weight, some empirically-derived constant should be subtracted from the expected fetal fraction.

An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have modified the fetal fraction prediction model of Ashoor to use log-transformed responses instead of √-transformed responses, because Quinn teaches that both log and square root transformations correct right-skewed data, but the former has the additional advantage of creating linear models that are more readily interpretable.  Given that Quinn teaches that the log transformation is a straightforward substitute for the square root transformation, said practitioner would have readily predicted that the modification would successfully result in a linear model that can generate an expected log-transformed fetal fraction distribution based on characteristics including maternal weight and gestational age.
Said practitioner also would have followed the teachings of Ashoor, that characteristics including maternal weight and gestational age affect the expected fetal cfDNA fraction in a maternal blood sample, and modified the models of Zimmerman to include this information in the likelihood calculation.  Given that the Bayesian method of Zimmerman is amenable to combining any kind of evidence in the likelihood calculation — that being the entire purpose of Bayes' theorem — said practitioner would have readily predicted that the modification would successfully result in a method of identifying the risk of fetal aneuploidies that includes evidence from a noninvasive genetic sample, maternal weight, and gestational age.  The inventions are therefore prima facie obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman, Ashoor and Quinn as applied to claim 1 above, as evidenced by Dodge (Concise Encyclopedia of Statistics 2008).
is rejection is maintained verbatim from the previous Office action.
The combination of Zimmerman, Ashoor and Quinn teaches a method of calculating the likelihood of fetal aneuploidy using a Bayesian model, but does not explicitly teach that this procedure "comprises computing an integral of the probability density of the generated model".  But Dodge teaches that calculating Bayes theorem with variables having continuous density function — which is the case with the model of Zimmerman, Ashoor and Quinn, in which expected fetal fraction is a continuous variable with log-normal distribution — requires calculating the integral of the density function of the variable (p. 31 § "Mathematical Aspects").  So the step of "computing an integral" is inherent in the combined method of Zimmerman, Ashoor and Quinn.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 21 Jan 2021, Applicant asserts that "Ashoor teaches away from determining aneuploidy risk from samples having a fetal fraction below 0.04" (p. 11).
This argument is based on an unreasonable standard for establishing whether an invention is non-obvious in view of the prior art, and further on an unreasonable interpretation of the teachings of Ashoor.
As explained above, the recitation that "the target sample comprises a fetal fraction of cell-free DNA of 0.037 or less" merely describes a characteristic of the sample being analyzed, rather than contributing meaning or purpose to the manipulative steps of the method (MPEP 2111.04 § I).  In other words, the manipulative steps of the method are exactly the same whether the sample has a fetal fraction above or below 0.037.  So, regardless of any corresponding prior art teaching, this element is insufficient to patentably distinguish the invention from the prior art.  Further, Ashoor teaches that "at the present time screening for aneuploidies by cf-DNA testing requires that the minimum fetal fraction is 4%." (p. 31, col. 2).  Minimum analyte levels for clinical assays are set conservatively, so that the assay 
Applicant further asserts that "the claimed invention provide [sic] a high detection rate even in cases with extremely low fetal fractions, which is unexpected from the cited references" (p. 11).
These arguments greatly misrepresent the data presented in the disclosure.  The disclosure states that when assaying samples with low fetal fraction, "there was a 10% positive predictive value (PPV) if the associated clinical sample data set was restricted to cases with karyotype and a 4.9% PPV if missing karyotypes were assumed unaffected" (¶ 0074).  10% PPV is not, by any reasonable interpretation, "a high detection rate".
Applicant further asserts that "paragraph [0077] and Fig. 11 further illustrated that the claimed method achieved an estimated detection rate for trisomy 13/18 of 91.4%" (p. 12).  Again, this assertion greatly misrepresents the content of the disclosure.  "Fig. 11A illustrates what fraction of affected cases that are not identified by a NIPT SNP embodiment will be identified by the fetal fraction-based risk score > 1/100" (¶ 0078).  The data illustrated in 11A are not "an estimated detection rate for trisomy 13/18".  They are speculative data illustrating that for trisomy 13/18 samples where the NIPT assay results in a no-call, the disclosed invention would have identified 91.4% of those samples as aneuploid.  Again, these data are speculative, and cannot be used to show that the method accurately identifies aneuploid samples because they are based only on samples that were already known to be aneuploid.

Applicant further asserts that "simply replacing the square root transformation performed in Ashoor's method with performing log transformation of the fetal fraction distributions as taught by Quinn does not arrive at modeling of aneuploidy effects based on fixed rate reduction as recited in the present claims" (p. 13).
This assertion is based on a mathematically incorrect interpretation of the teachings of the prior art, and of the examiner's rationale for obviousness.  Addition and subtraction of log-transformed quantities are equivalent to multiplication and division (i.e. ratio increase or reduction) of untransformed quantities.  The subtraction of a log-transformed offset, as taught by Ashoor and Quinn, is mathematically identical to the claimed "fixed ratio reduction of the determined fetal fraction".
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631